Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A collection method comprising: receiving a data unit including operation data indicating an operation state of a plant and a guarantee value for guaranteeing authenticity of the operation data; inspecting the authenticity of the data unit by inspecting a quality of the data unit on the basis of the guarantee value and by inspecting the presence or absence of a loss of the data on the basis of a reception interval of the data unit; and requesting a transmission side of the data unit to retransmit the data unit when inspection results of inspecting the authenticity of the data unit indicate no authenticity, an acquisition unit that acquires diagnosis results of a process of diagnosing a sign of an abnormality of the plant using the data unit; and a third transmission request unit that requests the transmission side of the data unit to transmit the data unit so that a reception interval in the reception unit is when the diagnosis results acquired by the acquisition unit indicates that there is a sign of an abnormality, the third transmission request unit requests the transmission side of the data unit to transmit the data unit so that the reception interval in the reception unit is changed, and remote monitoring of the plant is performed based on the data unit with affirmed authenticity.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
inspecting a quality of the data unit on the basis of the guarantee value and by inspecting the presence or absence of a loss of the data on the basis of a reception interval of the data unit”, “…when inspection results of inspecting the authenticity of the data unit indicate no authenticity”, “when the diagnosis results … indicates that there is a sign of an abnormality,  requests … to transmit the data unit so that the reception interval … is changed”,  and perform remote monitoring of the plant … based on the data unit with affirmed authenticity“ are treated as belonging to mental process grouping. These steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “inspecting the authenticity of the data unit indicate no authenticity” in the context of this claim encompasses the user manually making a judgement based on the inspection of a guarantee value and observation of a duration of the reception interval.  Under the BRI,  the user may also, based on his/her opinion to determine authenticity of the data (observation step), and upon such determination, decide (make a judgement) to change a reception interval. 
Similar limitations comprise the abstract ideas of Claims 8-10.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 

In Claim 1: a reception unit that receives a data unit including operation data indicating an operation state of a plant and a guarantee value for guaranteeing authenticity of the operation data and a first transmission request unit that requests a transmission side of the data unit to retransmit the data, an acquisition unit, a third transmission request unit with a transmission side of the data unit;
In Claim 8: receiving a data unit including operation data indicating an operation state of a plant and a guarantee value for guaranteeing authenticity of the operation data and a transmission side of the data unit to retransmit the data, first transmission request step, acquisition step, a third transmission request step with a transmission side of the data unit;
In Claim 9: A non-transitory computer-readable storage medium on which an executable collection program is stored, a computer, receiving a data unit including operation data indicating an operation state of a plant and a guarantee value for guaranteeing authenticity of the operation data, and a transmission side of the data unit to retransmit the data unit, first transmission request step, acquisition step, a third transmission request step with a transmission side of the data unit;
In Claim 10: a collection device including a reception unit that receives a data unit including operation data indicating an operation state of a plant and a guarantee value for guaranteeing authenticity of the operation data, a first inspection unit that inspects the authenticity of the data, a first 
The additional elements in the preamble “A collection device” (Claim 1), (“A collection method” (Claim 8), “A non-transitory computer-readable medium” (Claim 9), and “A collection device” (Claim 10), are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use.  “Receiving a data unit including operation data indicating an operation state of a plant and a guarantee value for guaranteeing authenticity of the operation data” (Claims 1, 8-10) using a collection system/device (Claim 10) represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  A computer-readable medium/ computer (generic processor), in Claim 9, are generally recited and are not qualified as particular machines.  The generically-recited units/step of receiving transmission requests, transmitting requests (Claims 1, 8-10) are not meaningful limitations and do not represent improvements to computer technology (MPEP 2105.05)a)).
In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network…” 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2, 3, 6, and 7 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims and, therefore, these claims are not eligible without reciting any additional elements demonstrating a practical application (i.e. meaningful), using a particular machine, improving other technology or technical field, and/or qualified for “significantly more”.

Examiner Note with regard to Prior Art of Record
In regards to Claim 1 (and, similarly, Claims 8-10), the claim differs from the closest prior art, Toshibumi, Okada, and Takuya, either singularly or in combination, because it fails to anticipate or render obvious a third transmission request unit that 

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. 
The Applicant argues (pp. 10-12): Applicant respectfully submits that the features indicated in the Office Action do not cover "concepts performed in the human mind" as asserted at page 4 of the Office Action. More particularly, it is evident, from the following portions of the disclosure of the present application, that such features could not be performed in the human mind… It is evident from reviewing, for example, the processes and algorithms disclosed at these portions of the specification of the present application, including the detailed process flow and determinations shown therein, that such an analysis would require the aid of a special purpose computer programmed to apply the specialized algorithms disclosed in the specification of the present application.
The Examiner notes that “the detailed process flow and determinations shown therein, that such an analysis would require the aid of a special purpose computer programmed to apply the specialized algorithms disclosed in the specification” is not is recited in the claims fits into "concepts performed in the human mind" such as observation/evaluation of data and making a judgement based on them to proceed with remote monitoring.  Under the BRI, a human can perform these functions even if it requires a help of a generic computer. 
According to the 2019 PEG: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’).

The Applicant argues (pp. 13-16):  These advantages (discussed in the specification, comment added by Examiner) directly result from the specifically claimed features. Accordingly, similar to the PTAB's conclusion in the above-discussed Ex Parte Smith, the use of the claimed features provide specific technological improvements over conventional collection devices and methodologies. 
It is respectfully submitted that the claims of the present application, especially as amended, are not directed to an abstract idea, but instead are clearly integrated into a practical application of a collection device arrangement and methodology.
The Examiner respectfully disagrees.
With regards to Ex Parte Smith, the Examiner submits that a practical application conclusion was reached by PTAB because of meaningful additional elements recited in the claim. The following is an excerpt from the PTAB decision:
Having determined that the claims recite a judicial exception, our analysis under the Memorandum turns now to determining whether there are "additional elements that integrate the judicial exception into a practical application." See MPEP § 2106.05(a}-(c), (e}-(h). Appellants' claim 1 recites various computer-related limitations, including a "hybrid exchange system," a "communication network and order routing system," an 
"electronic trade engine," an "electronic book database," and an "electronic reporting system." Although these computer-related limitations are not wholly generic in nature and are specific to electronic derivatives trading, they are described at a high level in the Specification without any meaningful detail about their structure or configuration. As such, we do not find the computer-related limitations are sufficient to integrate the judicial exception into a practical application.
This excerpt support Examiner’s position with regards to the additional elements that potentially would not indicate a practical application.
another conclusion about further additional elements that are recited in the claim that support a practical application and relied upon in the Applicants’ arguments relate to other limitations such as “… delaying automatic execution of the new quote and the order, and starting a timer," (2) while  "delaying automatic execution" of the order, and "before expiration of the timer," receiving a second matching quote "wherein the second quote matches the respective price of the public customer order," and (3) "allocating the order between the first and second in-crowd market participants at the electronic trade engine, wherein the order is not executed until expiration of the timer."
However, the Examiner respectfully submits that the instant application does not recite similar (meaningful) additional elements to indicate a practical application and similar to the conclusion in Ex Parte Smith because there, the claim was “…reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of Time” (emphasis added). 

The Applicant argues (pp. 18-20): The Office Action's analysis of the Step 2B, Prong Two portion of the 2019 101 Guidelines has been rendered moot by the amendments to the claims in this paper. For example, claim 1 is amended in this paper to now recite the features of previous claim 4 … Applicant respectfully submits that the features of the amended claims of the present application are not well-understood, routine, and conventional. Even further, for the reasons discussed in the previous section with regard to integration of any judicial exception into a practical application via its meaningful additional limitations, Applicant respectfully submits that amended claim 1 thus includes additional features that add significantly more than any alleged judicial exception itself, especially in light of the newly-implemented claim amendments in this paper.
The Examiner respectfully disagrees. The newly amended Claim 1 includes limitations that comprise both the abstract idea steps and additional elements as indicated in the rejection.
However, these additional elements are not meaningful because MPEP/2019 PEG do not consider steps of sending/transmitting and receiving information using a generic computer as “significantly more”.   The recited units or steps related to data acquisition represent mere data gathering (extra-solution activity) and is not meaningful/ ”significantly more” either and they are discussed in the art of record. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863